DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-28, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the anchor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the multiple anchors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the anchor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
35 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2007/0232858 to Macnamara et al. (Macnamara).
Regarding claim 21, Macnamara teaches an elongate body (100; 0013), a proximal portion (110; 0013); a distal portion (112; 0013); a lumen (see fig. 1) formed 
Regarding claim 22, Macnamara teaches wherein the control unit causes articulation (0014) of the distal portion of the elongate instrument in response to a tension applied to the pull wires coupled to the control unit (0014).  
Regarding claim 23, Macnamara teaches further comprising a plurality of anchors (138a,b), wherein each of the anchors is coupled to a distal end of each of the flex tubes (104a,b; see fig. 3), wherein each of the anchors is deployable to couple each of the multiple flex tubes to the elongate body and retractable to allow each of the multiple flex tubes to freely slide within the lumen of the elongate body (0022).  
Regarding claim 24, Macnamara teaches further comprising a plurality of anchor wires (134a,b), wherein each of the anchor wires is coupled at a distal end to the anchor (138 a,b) and coupled at a proximal end to the control unit (114, 116, 118), wherein the control unit is configured to apply tension to the anchor wire to deploy and retract the anchor (0014, 0022).  

Regarding claim 26, Macnamara teaches wherein each of the multiple anchors (176) comprises a plurality of anchoring cams (174) configured to be displaced upward or downward when the anchors are deployed to engage the elongate body (0026).  
Regarding claim 27, Macnamara teaches wherein each of the anchors further comprises a cam spring (170) to deploy and retract the anchor (0026).  
Regarding claim 28, Macnamara teaches wherein each of the anchors may be deployed anywhere along a length of the elongate body (0026- where the anchor is capabale of being deployed along a length).  
Regarding claim 29, Macnamara teaches wherein the flex tubes (104a,b) are positioned to alter the shape of a portion of the elongate instrument (0016).  
Regarding claim 30, Macnamara teaches wherein the flex tubes (104a,b) are positioned to alter the stiffness of a portion of the elongate instrument (0028).
 Regarding claim 31, Macnamara teaches an elongate body (100; 0013), a proximal portion (110; 0013); a distal portion (112; 0013); a lumen (see fig. 1) formed within and extending through the proximal portion and the distal portion; and a flex tubes (104a) disposed within the lumen of the elongate body, the flex tube being freely slideable within the lumen of the elongate body (0013); a pull wires (106 a)disposed within the flex tube (0013); and a control unit (114, 116, 118; 0014) positioned proximal to the elongate body, wherein a distal portion of each of the pull wire is coupled to the distal portion of 
Regarding claim 32, Macnamara teaches wherein the control unit causes articulation (0014) of the distal portion of the elongate instrument in response to a tension applied to the pull wire coupled to the control unit (0014).  
Regarding claim 33, Macnamara teaches further comprising an anchor (138a), where the anchor is coupled to a distal end of the flex tube (104a; see fig. 3), wherein each of the anchors is deployable to couple each of the multiple flex tubes to the elongate body and retractable to allow the flex tube to freely slide within the lumen of the elongate body (0022).  
Regarding claim 34, Macnamara teaches further comprising an anchor wire (134a), wherein the anchor wire is coupled at a distal end to the anchor (138 a) and coupled at a proximal end to the control unit (114, 116, 118), wherein the control unit is configured to apply tension to the anchor wire to deploy and retract the anchor (0014, 0022).  
Regarding claim 35, Macnamara teaches wherein the anchor (176) comprises an anchoring cam (174) configured to be displaced when the anchor is deployed to engage the elongate body (0026).  
Regarding claim 36, Macnamara teaches wherein the anchor (176) comprises a plurality of anchoring cams (174) configured to be displaced upward or downward when the anchors are deployed to engage the elongate body (0026).  
Regarding claim 37, Macnamara teaches wherein the anchor further comprises a cam spring (170) to deploy and retract the anchor (0026).  

Regarding claim 39, Macnamara teaches wherein the flex tube (104a,b) are positioned to alter the shape of a portion of the elongate instrument (0016).  
Regarding claim 40, Macnamara teaches wherein the flex tube (104a,b) are positioned to alter the stiffness of a portion of the elongate instrument (0028).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783